DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the RCE filed on February 17, 2021, in which claims 1 and 11 have been amended.  Claims 2 and 12 have been canceled.  Accordingly, claims 1, 3-11 and 13-20 are now pending for examination.
Status of Claims
3.	Claims 1, 3-11 and 13-20 are pending, all of which are rejected under 35 U.S.C. 103.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):	(f) Element in Claim for a Combination. – An element in a claim for a 	combination may be expressed as a means or step for performing a specified 	function without the recital of structure, material, or acts in support thereof, and 	such claim shall be construed to cover the corresponding structure, material, or 	acts described in the specification and equivalents thereof.
entirely perform the recited function.not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a communication unit configured to communicate with a first network and a second network,” in claim 11.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick J. Thompson (United States Patent Application Publication No. US 2016/0182850 A1), hereinafter “Thompson” in view of Nongpiur et al. (United States Patent Application Publication No. US 2017/0199934 A1), hereinafter “Nongpiur” in view of Thomas et al. (United States Patent No. US 9,774,911 B1), hereinafter “Thomas”.
	Regarding claim 11, Thompson discloses a portable media streaming device comprising (body camera 100 depicted in FIG. 1) (Thompson, FIG. 1, paragraphs [0019] and [0036]):	a communication unit configured to communicate with a first network and a second network (again, body camera 100 (See again, FIG. 1) including a digital camera capable of capturing a plurality of configurable resolutions, as well as a transceiver 106. See also, FIG. 4, illustrating two separate network types. In particular, Thompson teaches that the body camera may detect a Bluetooth connection and a cellular connection. The body camera may transmit a high resolution version of captured video at 402, and/or may transmit a low resolution version of captured video at 403) (Thompson, FIGS. 1 and 4, paragraphs [0019], [0036] and [0043]); and	a controller in communication with a video camera, the controller configured to (body camera 100 further including processor 104 and storage 105) (Thompson, FIG. 1, paragraph [0036]):		transmit, using the communication unit, via the first network, to one or more receiving terminals, first frames of video captured by the video camera (wherein the digital camera may capture video in a video compression format such as, by way of example, H.263, H.264, H.265, motion picture experts group (MPEG)-4 Part 10, Advanced Video Coding (MPEG-4 AVC), MPEG-2, and MPEG-4 Part 2. The frames per second (fps) rate at which the video is recorded and encoded may also be configurable) (Thompson, paragraph [0019]);		determine, after transmission of the first frames of the video, that a signal strength associated with the first network falls below a predetermined threshold (wherein Thompson teaches that if the quality of the wireless connection is below the threshold such that the wireless connection quality is determined to be poor, the body camera may, at 605 of FIG. 6, transmit the video at a low resolution possibly along with the sensor data. The body camera may also compare the quality to a plurality of thresholds and transmit the video at one of a plurality of corresponding resolutions depending on the quality of the connection) (Thompson, FIG. 6, paragraph [0049]).  Thompson does not explicitly disclose to identify one or more objects of interest in second frames of the video captured by the video camera after the first frames, the one or more objects identified using one or more of video analytics on the second frames and audio analytics on audio of the second frames;	after the one or more objects of interest are identified, generate audio summarization data corresponding to the one or more objects, the audio summarization data comprising an audio description that describes the one or more objects identified in the second frames of the video;		select a portion of the audio summarization data based on a context associated with a receiving terminal of the one or more receiving terminals; and		transmit, using the communication unit, via one or more of the first network and a second network, the portion of the audio summarization data to the receiving terminal.	In an analogous art, however, Nongpiur discloses to identify one or more objects of interest in second frames of a video captured by a video camera after first frames, the one or more objects identified using one or more of video analytics on the second frames and audio analytics on audio of the second frames (wherein an audio-video clip captured by video recording devices 102, 104 and 106 is sent to cloud 108 (See FIG. 1) and stored in data storage 110. With continued reference to FIG. 2, Nongpiur discloses that a summarizer 202 receives raw audio-video data, as well as user summarization preferences which indicate at least in part, sound signatures of various objects of interest to a user, including, e.g., human speech, baby cries, pet sounds, sounds associated with specific types of locations or environments, or specific sound signatures associated with individual persons or pets. The summarizer may transmit a summarized, shortened audio recording of the raw audio recording produced by either enhancing one or more segments of the raw audio recording or suppressing one or more other segments of the raw audio recording based on the user preferences, to user device 114. In one embodiment, Nongpiur teaches that only the audio data in an audio-video recording is summarized, and a shortened audio-video clip is provided by processing only the audio portion of the audio-video recording based on the user preferences. At least impliedly, the system would need to be able to identify the objects of interest in the given audio-video recording per the user preferences, in order to process the audio data surrounding the object(s) of interest for the summarized audio recording. In an embodiment, Nongpiur teaches that upon summarization of the audio data, segments of raw video data corresponding to retained segments of the summarized audio data are retained, whereas segments of raw video data corresponding to segments of raw audio data which have been suppressed or discarded by the audio summarization process are also suppressed or discarded. With reference to FIG. 3, Nongpiur discloses a summarizer in greater detail, which uses audio analytics of the audio, and teaches that an audio enhancer 304 may be designed to make audio more presentable based on the preferences of a specific user. For example, a user may want to hear a conversation that is louder and crisper than what is present in the raw audio, and the audio enhancer 304 may create a richer audio quality experience by enhancing the relevant portions of the tagged raw audio data. As well, Nongpiur teaches that a processor 64 may receive and analyze data obtained by the sensor 61, control operation of other components of the sensor 60, and process communication between the sensor and other devices) (Nongpiur, FIGS. 1-3, paragraphs [0018], [0022], [0024], [0027] and [0054]);	after the one or more objects of interest are identified, generate audio summarization data corresponding to the one or more objects (wherein again, Nongpiur teaches that an audio or audio-video recording may be summarized based on a particular sound signature surrounding an object of interest (i.e., other person, pet, people having a conversation, glass breaking, door opening, etc.) pursuant to the requirement or specification of a particular user) (Nongpiur, FIG. 1, paragraphs [0020]-[0022]);		select a portion of the audio summarization data based on a context associated with a receiving terminal of one or more receiving terminals (wherein Nongpiur further teaches that contextual information, such as sound signatures associated with particular sources, e.g., a specific sound signature associated with crying, laughing or speech of a particular child or a specific sound signature associated with a particular pet, may be identified by the user or by the system, and uploaded to the cloud 108 and stored in the data storage 110, to be summarized based on the source by the servers 112 and later presented to users of terminal 114) (Nongpiur, FIG. 1, paragraphs [0020]-[0021]); and		transmit, using a communication unit, via one or more of a first network and a second network, the portion of the audio summarization data to the receiving terminal (wherein again, audio or audio-video processed and summarized by the servers 112 then may be provided through the cloud 108 (or other types of local wired/wireless networks) to a user device 114, which presents the processed and summarized audio or audio-video to the user) (Nongpiur, FIG. 1, paragraphs [0018] and [0021]).	Thompson and Nongpiur are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson and Nongpiur before him or her, to modify the body camera 100 of Thompson to include the additional limitations of to identify one or more objects of interest in second frames of the video captured by the video camera after the first frames, the one or more objects identified using one or more of video analytics on the second frames and audio analytics on audio of the second frames;	after the one or more objects of interest are identified, generate audio summarization data corresponding to the one or more objects, the audio summarization data comprising an audio description that describes the one or more objects identified in the second frames of the video;		select a portion of the audio summarization data based on a context associated with a receiving terminal of the one or more receiving terminals; and		transmit, using the communication unit, via one or more of the first network and a second network, the portion of the audio summarization data to the receiving terminal, as disclosed in Nongpiur, with reasonable expectation that this would result in a system that created summaries of sound events over a given timespan from pre-recorded audio or audio-video data, as well as presented an audio or audio-video event within a shorter timespan than the entire timespan of the audio or audio-visual event, based on the needs and/or desires of specific users, thereby precluding the need for operators and personnel to fast-forward and/or sift through a relatively large amount of data before identifying a segment of audio and/or video of certain events, persons and/or objects of interest (Nongpiur, paragraph [0016]).  This method of improving the body camera system of Thompson was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Nongpiur.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson with Nongpiur to obtain the invention as specified in claim 11.  Thompson-Nongpiur does not explicitly disclose the audio summarization data comprising an audio description that describes the one or more objects identified in the second frames of the video.	However in an analogous art, Thomas discloses audio summarization data comprising an audio description that describes one or more objects identified in second frames of a video (wherein FIG. 1 illustrates a media asset 100 including a plurality of video frames 102, 104, 106, 108, and 110, shown in sequence. In particular, a first video frame 104 occurs before a second video frame 108 in a sequential order. Each of the video frames 102, 104, 106, 108, and 110 corresponds to a time 112, 114, 116, 118, and 120. For example, first video frame 104 corresponds to first time 114 and second video frame 108 corresponds to second time 118. In addition, FIG. 1 discloses an audio description track 122 comprising audio content 124, 126, 128, 130, and 132, each corresponding to the video frames 102, 104, 106, 108, and 110, respectively. As shown in FIG. 1, audio content 124, 126, 128, and 132 just include silence, while audio content 130 includes an audible audio description (i.e., describing that an object 134, “the door” has opened. The door 134 is actually in both video frames, 104 and 108). Thomas teaches that audio content 124, 126, 128, 130, and 132 supplement standard audio content of the media asset with audio descriptions of visual events occurring in the media asset 100. Again, in FIG. 1, object 134 (the door) is present in both the first video frame 104 and the second video frame 108. There is however, a significant change in the position of object 134 between first video frame 104 and second video frame 108 (i.e., because the door is closed in first video frame 104 and open in second video frame 108). Thomas teaches that if the audio description track 122 is comprehensive, there should be audio content at a time corresponding to this significant change of events (i.e., specifically with regard to the position of object 134). Thus, in FIG. 1, there is shown audio content 130 at second time 118 (corresponding to second video frame 108) describing this change) (Thomas, FIG. 1, col. 10, ll. 43-58, col. 10, l. 64-col. 11, l. 6).	Thompson-Nongpiur and Thomas are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.  Though the media guidance application of Thomas is used to automatically evaluate an audio description track of a media asset, where that audio description track supplements the media asset’s standard audio track with audio descriptions of visual events occurring in the media asset, for how comprehensively the audio description track describes visual events occurring in the media asset (Thomas, col. 1, ll. 24-30), the inventive concepts disclosed therein have a practical application in the combination of Thompson-Nongpiur.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson-Nongpiur and Thomas before him or her, to modify the body camera 100 of Thompson-Nongpiur to include the additional limitation of audio summarization data comprising an audio description that describes the one or more objects identified in the second frames of the video, as disclosed in Thomas, with reasonable expectation that this would result in a system that supplemented audio descriptions with the events from recorded videos, thereby assisting viewers searching for significant events within the select segments of the media, as well as making such media available to the visually impaired (Thomas, col. 1, ll. 9-11).  This method of improving the body camera system of Thompson-Nongpiur was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Thomas.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson-Nongpiur with Thomas to obtain the invention as specified in claim 11.
	Claim 1 includes a “method of operating a portable media streaming device” claim that performs limitations substantially as described in “portable media streaming device” claim 11, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 13, Thompson-Nongpiur-Thomas discloses the portable media streaming device of claim 11, wherein the portion of the audio summarization data comprises an identifier of the context (further including tagging relevant portions of raw audio) (Nongpiur, paragraph [0025]), and the controller is further configured to:	transmit, using the communication unit, via one or more of the first network and the second network, the portion of the audio summarization data to all of the one or more receiving terminals, the identifier of the context being configured for use in filtering the portion of the audio summarization data at each of the one or more receiving terminals (wherein again, the tag is used in highlighting relevant portions audio data that need to be presented to the user of user device 114) (Nongpiur, FIG. 1, paragraph [0025]).	Thompson and Nongpiur are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson and Nongpiur before him or her, to modify the body camera 100 of Thompson to include the additional limitations of wherein the portion of the audio summarization data comprises an identifier of the context, and the controller is further configured to:	transmit, using the communication unit, via one or more of the first network and the second network, the portion of the audio summarization data to all of the one or more receiving terminals, the identifier of the context being configured for use in filtering the portion of the audio summarization data at each of the one or more receiving terminals, as disclosed in Nongpiur, with reasonable expectation that this would result in a system that highlighted the most relevant portions of the media (Nongpiur, paragraph [0025]).  This method of improving the body camera system of Thompson was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Nongpiur.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson with Nongpiur to obtain the invention as specified in claim 13.	Again, Thompson-Nongpiur and Thomas are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.  Though the media guidance application of Thomas is used to automatically evaluate an audio description track of a media asset, where that audio description track supplements the media asset’s standard audio track with audio descriptions of visual events occurring in the media asset, for how comprehensively the audio description track describes visual events occurring in the media asset (Thomas, col. 1, ll. 24-30), the inventive concepts disclosed therein have a practical application in the combination of Thompson-Nongpiur.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson-Nongpiur and Thomas before him or her, to modify the body camera 100 of Thompson-Nongpiur to include the additional limitation of audio summarization data comprising an audio description of the one or more objects identified in the second frames of the video, as disclosed in Thomas, with reasonable expectation that this would result in a system that supplemented audio descriptions with the events from recorded videos, thereby assisting viewers searching for significant events within the select segments of the media, as well as making such media available to the visually impaired (Thomas, col. 1, ll. 9-11).  This method of improving the body camera system of Thompson-Nongpiur was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Thomas.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson-Nongpiur with Thomas to obtain the invention as specified in claim 13.
	Regarding claim 14, Thompson-Nongpiur-Thomas discloses the portable media streaming device of claim 11, wherein the controller is further configured to:	select respective portions of the audio summarization data based on a respective context associated with respective receiving terminals of the one or more receiving terminals (again, based on the interests of the user of user device 114) (Nongpiur, FIG. 1, paragraph [0021]); and	transmit, using the communication unit, via one or more of the first network and the second network, the respective portions of the audio summarization data to the respective receiving terminals (again presenting summarized audio/audio-video to the user) (Nongpiur, paragraph [0021]).	Thompson and Nongpiur are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson and Nongpiur before him or her, to modify the body camera 100 of Thompson to include the additional limitations of wherein the controller is further configured to:	select respective portions of the audio summarization data based on a respective context associated with respective receiving terminals of the one or more receiving terminals; and	transmit, using the communication unit, via one or more of the first network and the second network, the respective portions of the audio summarization data to the respective receiving terminals, as disclosed in Nongpiur, with reasonable expectation that this would result in a system that summarized based on user interests (Nongpiur, paragraph [0021]).  This method of improving the body camera system of Thompson was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Nongpiur.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson with Nongpiur to obtain the invention as specified in claim 14.	Again, Thompson-Nongpiur and Thomas are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.  Though the media guidance application of Thomas is used to automatically evaluate an audio description track of a media asset, where that audio description track supplements the media asset’s standard audio track with audio descriptions of visual events occurring in the media asset, for how comprehensively the audio description track describes visual events occurring in the media asset (Thomas, col. 1, ll. 24-30), the inventive concepts disclosed therein have a practical application in the combination of Thompson-Nongpiur.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson-Nongpiur and Thomas before him or her, to modify the body camera 100 of Thompson-Nongpiur to include the additional limitation of audio summarization data comprising an audio description of the one or more objects identified in the second frames of the video, as disclosed in Thomas, with reasonable expectation that this would result in a system that supplemented audio descriptions with the events from recorded videos, thereby assisting viewers searching for significant events within the select segments of the media, as well as making such media available to the visually impaired (Thomas, col. 1, ll. 9-11).  This method of improving the body camera system of Thompson-Nongpiur was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Thomas.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson-Nongpiur with Thomas to obtain the invention as specified in claim 14.
	Regarding claim 15, Thompson-Nongpiur-Thomas discloses the portable media streaming device of claim 14, wherein at least two of the one or more receiving terminals have different respective contexts such that at least two of the respective portions are different from one another (further disclosing multiple different devices, including user terminal, a desktop computer, a laptop computer, a tablet, as well as various contexts, such as sound signatures including human speech, pets sounds, dog barks, cat meows, etc.) (Nongpiur, paragraphs [0019]-[0020]).	Thompson and Nongpiur are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson and Nongpiur before him or her, to modify the body camera 100 of Thompson to include the additional limitation of wherein at least two of the one or more receiving terminals have different respective contexts such that at least two of the respective portions are different from one another, as disclosed in Nongpiur, with reasonable expectation that this would result in a system that summarized based on a greater multitude of devices used in capturing a scene (Nongpiur, paragraphs [0019]-[0020]).  This method of improving the body camera system of Thompson was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Nongpiur.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson with Nongpiur to obtain the invention as specified in claim 15.	Again, Thompson-Nongpiur and Thomas are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.  Though the media guidance application of Thomas is used to automatically evaluate an audio description track of a media asset, where that audio description track supplements the media asset’s standard audio track with audio descriptions of visual events occurring in the media asset, for how comprehensively the audio description track describes visual events occurring in the media asset (Thomas, col. 1, ll. 24-30), the inventive concepts disclosed therein have a practical application in the combination of Thompson-Nongpiur.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson-Nongpiur and Thomas before him or her, to modify the body camera 100 of Thompson-Nongpiur to include the additional limitation of audio summarization data comprising an audio description of the one or more objects identified in the second frames of the video, as disclosed in Thomas, with reasonable expectation that this would result in a system that supplemented audio descriptions with the events from recorded videos, thereby assisting viewers searching for significant events within the select segments of the media, as well as making such media available to the visually impaired (Thomas, col. 1, ll. 9-11).  This method of improving the body camera system of Thompson-Nongpiur was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Thomas.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson-Nongpiur with Thomas to obtain the invention as specified in claim 15.
	Regarding claim 16, Thompson-Nongpiur-Thomas discloses the portable media streaming device of claim 14, wherein each of the respective portions are customized according to respective contexts of the respective receiving terminals (wherein the summaries of audio or audio-video recordings may be generated based on various specific requirements of various users) (Nongpiur, paragraph [0020]).	Thompson and Nongpiur are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson and Nongpiur before him or her, to modify the body camera 100 of Thompson to include the additional limitation of wherein each of the respective portions are customized according to respective contexts of the respective receiving terminals, as disclosed in Nongpiur, with reasonable expectation that this would result in a system that customized summaries based on various user requirements, lending to grater versatility (Nongpiur, paragraph [0020]).  This method of improving the body camera system of Thompson was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Nongpiur.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson with Nongpiur to obtain the invention as specified in claim 16.	Again, Thompson-Nongpiur and Thomas are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.  Though the media guidance application of Thomas is used to automatically evaluate an audio description track of a media asset, where that audio description track supplements the media asset’s standard audio track with audio descriptions of visual events occurring in the media asset, for how comprehensively the audio description track describes visual events occurring in the media asset (Thomas, col. 1, ll. 24-30), the inventive concepts disclosed therein have a practical application in the combination of Thompson-Nongpiur.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson-Nongpiur and Thomas before him or her, to modify the body camera 100 of Thompson-Nongpiur to include the additional limitation of audio summarization data comprising an audio description of the one or more objects identified in the second frames of the video, as disclosed in Thomas, with reasonable expectation that this would result in a system that supplemented audio descriptions with the events from recorded videos, thereby assisting viewers searching for significant events within the select segments of the media, as well as making such media available to the visually impaired (Thomas, col. 1, ll. 9-11).  This method of improving the body camera system of Thompson-Nongpiur was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Thomas.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson-Nongpiur with Thomas to obtain the invention as specified in claim 16.
	Regarding claim 17, Thompson-Nongpiur-Thomas discloses the portable media streaming device of claim 11, wherein the controller is further configured to:	receive, using the communication unit, via the first network, from a server associated with the one or more receiving terminals, prior to the signal strength associated with the first network falling below the predetermined threshold, the context of the receiving terminal (again, receiving the raw audio data, including the context provided by the video) (Nongpiur, paragraph [0042]).	Thompson and Nongpiur are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson and Nongpiur before him or her, to modify the body camera 100 of Thompson to include the additional limitation of wherein the controller is further configured to:	receive, using the communication unit, via the first network, from a server associated with the one or more receiving terminals, prior to the signal strength associated with the first network falling below the predetermined threshold, the context of the receiving terminal, as disclosed in Nongpiur, with reasonable expectation that this would result in a system that provided yet additional context (Nongpiur, paragraph [0042]).  This method of improving the body camera system of Thompson was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Nongpiur.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson with Nongpiur to obtain the invention as specified in claim 17.	Again, Thompson-Nongpiur and Thomas are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.  Though the media guidance application of Thomas is used to automatically evaluate an audio description track of a media asset, where that audio description track supplements the media asset’s standard audio track with audio descriptions of visual events occurring in the media asset, for how comprehensively the audio description track describes visual events occurring in the media asset (Thomas, col. 1, ll. 24-30), the inventive concepts disclosed therein have a practical application in the combination of Thompson-Nongpiur.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson-Nongpiur and Thomas before him or her, to modify the body camera 100 of Thompson-Nongpiur to include the additional limitation of audio summarization data comprising an audio description of the one or more objects identified in the second frames of the video, as disclosed in Thomas, with reasonable expectation that this would result in a system that supplemented audio descriptions with the events from recorded videos, thereby assisting viewers searching for significant events within the select segments of the media, as well as making such media available to the visually impaired (Thomas, col. 1, ll. 9-11).  This method of improving the body camera system of Thompson-Nongpiur was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Thomas.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson-Nongpiur with Thomas to obtain the invention as specified in claim 17.
	Regarding claim 18, Thompson-Nongpiur-Thomas discloses the portable media streaming device of claim 11, wherein the context comprises a role associated with a user of the receiving terminal (wherein although Thompson teaches the wearable body camera in a law enforcement context, yet notes security or surveillance context wherein it is remotely deployed away from a person, or outside of the field of law enforcement such as a child monitoring device or in a firefighting capacity) (Thompson, paragraph [0076]).  The motivation regarding the obviousness of claim 11 is also applied to claim 18.
	Regarding claim 19, Thompson-Nongpiur-Thomas discloses the portable media streaming device of claim 11, wherein the one or more objects of interest comprises one or more of a person, a given object, and an entity (again, objects including people/children crying, pets, etc.) (Nongpiur, paragraphs [0020] and [0022]).	Thompson and Nongpiur are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson and Nongpiur before him or her, to modify the body camera 100 of Thompson to include the additional limitation of wherein the one or more objects of interest comprises one or more of a person, a given object, and an entity, as disclosed in Nongpiur, with reasonable expectation that this would result in a system that provided differing contexts, such as children crying, pets barking, etc. (Nongpiur, paragraphs [0020] and [0022]).  This method of improving the body camera system of Thompson was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Nongpiur.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson with Nongpiur to obtain the invention as specified in claim 19.	Again, Thompson-Nongpiur and Thomas are analogous art because they are from the same problem solving area, namely, systems and methods for capturing and recordation of audio-visual data.  Though the media guidance application of Thomas is used to automatically evaluate an audio description track of a media asset, where that audio description track supplements the media asset’s standard audio track with audio descriptions of visual events occurring in the media asset, for how comprehensively the audio description track describes visual events occurring in the media asset (Thomas, col. 1, ll. 24-30), the inventive concepts disclosed therein have a practical application in the combination of Thompson-Nongpiur.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thompson-Nongpiur and Thomas before him or her, to modify the body camera 100 of Thompson-Nongpiur to include the additional limitation of audio summarization data comprising an audio description of the one or more objects identified in the second frames of the video, as disclosed in Thomas, with reasonable expectation that this would result in a system that supplemented audio descriptions with the events from recorded videos, thereby assisting viewers searching for significant events within the select segments of the media, as well as making such media available to the visually impaired (Thomas, col. 1, ll. 9-11).  This method of improving the body camera system of Thompson-Nongpiur was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Thomas.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thompson-Nongpiur with Thomas to obtain the invention as specified in claim 19.
	Regarding claim 20, Thompson-Nongpiur-Thomas discloses the portable media streaming device of claim 11, wherein the first network comprises a broadband network and the second network comprises a narrowband network (wherein as further shown in FIG. 2, network mediums can include Wi-Fi, cellular, Bluetooth, as well as the cloud 205. As well, as shown above, body camera may utilize various network connection typed, based on needs and availability) (Thompson, FIGS. 2 and 4, paragraphs [0037] and [0042]-[0043]), the first frames of the video transmitted via the broadband network prior to the signal strength associated with the first network falling below the predetermined threshold (again, Thompson teaching the high resolution data via LTE, low resolution, via Bluetooth and vice versa) (Thompson, paragraph [0042]), and the portion of the audio summarization data transmitted to the receiving terminal via the narrowband network after the signal strength associated with the first network falls below the predetermined threshold (again, Thompson teaching the high resolution data via LTE, low resolution, via Bluetooth and vice versa) (Thompson, paragraph [0042]).  The motivation regarding the obviousness of claim 11 is also applied to claim 20.
	Claims 3-10 include “method of operating a portable media streaming device” claims that perform limitations substantially as described in “portable media streaming device” claims 13-20, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
Response to Arguments
11.	Applicant’s arguments, see page 7, filed February 17, 2021, with respect to Claim Interpretation - 35 USC § 112 have been fully considered but they are not persuasive.
	(A)	Applicant argued on page 7 of Remarks, “Regarding interpretation of ‘means’ (or ‘step’), or similar, it is respectfully submitted that the application includes sufficient structure to not invoke a means-plus-function interpretation. Applicant gives examples of various structures that perform the claimed features, such as a claimed controller at specification paragraph [0039] of the present application, which may include ‘one or more logic circuits, one or more processors, one or more microprocessors, one or more ASIC (application-specific integrated circuits) and one or more FPGA (field-programmable gate arrays), and/or another electronic device’” (Recited from page 7 of Remarks).
	As to point (A), Examiner respectfully disagrees, noting that it appears as though Applicant has misunderstood specifically how the determination is made to apply 112(f) in the first place.  This is explained above at items 5 and 6, though is repeated here for Applicant’s convenience.	To begin with, Examiner wishes to point out, for the sake of additional clarity, that claims are not rejected under 35 U.S.C. 112(f), but rather that 35 U.S.C. 112(f) is a claiming technique which Applicants may elect to utilize in drafting claims.  That said, if Applicant so chooses, Applicant may elect to have claims treated under 35 U.S.C. 112(f), such that if invoked, an Examiner, in performing their patent examination duties, may interpret the claims under 35 U.S.C. 112(f).  If so, the Examiner will no longer afford the broadest reasonable interpretation (“BRI”), but will instead read the equivalents from the instant Specification directly into the claims.  This is but one of two exceptions made to the rule affording claims the BRI; the other exception is made when Applicant acts as their own lexicographer and expressly and deliberately defines a claim term in the instant Specification.	In short, to reiterate, if 35 U.S.C. 112(f) is invoked, then claims are interpreted under 35 U.S.C. 112(f), the BRI no longer applies, and limitations from the instant Specification are read directly into the claims.  As discussed above, to make the determination as to whether Applicant has elected to invoke 35 U.S.C. 112(f), the following three-prong test is applied:(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.	In the instant Application, the limitation “a communication unit configured to communicate with a first network and a second network” being recited in claim 11 is determined to invoke 35 U.S.C. 112(f), because (A) the limitation uses the terms “communication unit” - “unit” serving as the nonce term, “communication” serving as a non-structural modifier, as the skilled artisan would not reasonably understand “communication” as connoting or imparting structure; (B) the recited “communication unit” is recited as being configured to perform a function (i.e., modified by functional language) - communicate with a first network and a second network; (C) the “communication unit” lacks structure (i.e., is not modified by sufficient structure, material, or acts) for performing the claimed function.  Put otherwise, it is the claim language itself, and not the subject matter of the Detailed Description, which Examiner looks at to apply the three prong test to determine whether claims invoke application of 112(f).  Thus, Applicant’s remark above, “Applicant gives examples of various structures that perform the claimed features, such as a claimed controller at specification paragraph [0039] of the present application, which may include ‘one or more logic circuits, one or more processors, one or more microprocessors, one or more ASIC (application-specific integrated circuits) and one or more FPGA (field-programmable gate arrays), and/or another electronic device,’” is irrelevant since it is the specific language of the claims, and not the disclosure of the instant Specification which governs whether 112(f) is to be applied.  Once the decision is made to interpret/treat the claims under 112(f) (i.e., as having invoked 112(f)), then and only then will the Examiner consult the instant Specification for the requisite structure and properly linking the structure to the claimed subject matter, for compliance with 112(b) and 112(a).	Again, claim 11 was not rejected under 35 U.S.C. §§ 112(a) and 112(b).  Examiner merely put Applicant on notice that claim 11 satisfies each prong of the three prong test for application of, and interpretation under, 35 U.S.C. 112(f).
12.	Applicant’s arguments, see pages 7-11, filed February 17, 2021, with respect to Rejections of Claims 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
	(A)	Applicant argued on pages 9-10 of Remarks, “Rather, in Nongpiur, audio summarizations are generated which are merely excerpts and/or extractions of audio from video or audio recordings. For example, as clearly described with respect to Figures 4 and 5, and at paragraphs [0029]-[0035] a user selects audio types to detect in audio from a cloud storage, and different types of sound activity are detected in the audio corresponding to the user selected audio types. For example, detectors 408 (e.g. see Figure 4) are used which are ‘trained by a user to recognize sounds that are specific to a specific person, apparatus or environment’ (e.g. see paragraph [0033]). Furthermore, an “...audio tagger 410 creates a corresponding detector tag or marker and applies the tag or marker to one or more portions of the raw audio data and transmits tagged audio data to the audio compiler 306’. Then, the ‘tagged audio data may be concatenated and played out at the normal speed, or alternatively, at an increased speed…’ (e.g. see paragraph [0035]).	“The audio summarizations of Nongpiur are merely excerpts of video or audio recordings and not audio descriptions of one or more objects identified in video. Such excerpts are extracted in Nongpiur because “… it may be desirable to present the user with enhanced relevant portions of an audio or audio-video event while eliminating or suppressing noises and other artifacts in a sound stream that are not included in the user’s list of desirable types of sounds.’ (e.g. see paragraph [0016]).” (Recited from page 9 of Remarks).	“Thomas does not relieve the deficiencies of Thompson combined with Nongpiur. Rather, Thomas is directed to a system in which video is provided with an existing audio description track, which is evaluated against the video. No audio description of objects is generated; rather the audio description track of Thomas is provided WITH the video of Thomas” (Recited from pages 9-10 of Remarks).
	As to point (A), Examiner respectfully disagrees.  To begin with, Examiner notes that as discussed at the rejection above, at least impliedly, the system would need to be able to identify the objects of interest in the given audio-video recording per the user preferences, in order to process the audio data surrounding the object(s) of interest for the summarized audio recording.  That is, while Nongpiur does teach that user preferences can include several different sound signatures that are of interest to the user, once these sound signatures are learned and stored, the system is able to identify the relevant sound signatures surrounding the events, people and objects of interest to the user which have been captured in an audio-video recording.  Again, Nongpiur specifically teaches that the sound signatures associated with the various types of sounds can include human speeches, baby cries, pet sounds, sounds associated with specific types of locations or environments, or specific sound signatures associated with individual persons or pets, based on the specific choices of the user.  As well, Nongpiur expressly discloses that the user preferences may include one or more user specified selections of sound detectors for detecting types of sounds, such as human speeches, baby cries, pet sounds, or location-specific sounds, based on their respective sound signatures (See again, Nongpiur, paragraph [0022]).  While Examiner does agree with Applicant that Nongpiur teaches that one or more detectors 408a, 408b,…408g (See FIG. 4) may be trained by a user to recognize sounds that are specific to a specific person, apparatus or environment, nevertheless by extension, such detectors necessarily identify the objects emitting the sounds associated with the given sound signatures, or at the very least enable the users to identify the sound sources of the sound signatures, for all intents and purposes (See Nongpiur, FIG. 4, paragraph [0033]).  Again, these sound signatures are explicitly chosen by the users themselves.  In particular, paragraph [0032] of Nongpiur teaches that while in certain cases the user may select a generic description associated with a generic type of sound signature, such as human speech, baby crying or dog barking, for example, in others the user may select a specific sound signature, such as speeches by a particular person, cries of a particular baby, or sounds made by a particular pet, for example (See Nongpiur, paragraph [0032]).  Thus, in such cases, the system is able to discern sounds made by specific objects (e.g., persons, pets, babies, etc.), and thus identify which, etc.  Examiner wishes to further point out that the claims are silent with regard to what is included and excluded in the “identify” limitation, much less how such “identification” is performed, other than to recite, “using one or more of video analytics on the second frames and audio analytics on audio of the second frames”.  As noted in the interview held on 26 February 2021, and documented in the Examiner-Initiated Interview Summary mailed 03/03/2021, the claim limitation is drafted in the alternative.  As a result, the specific type of “video analytics” algorithms from paragraph [0046] of instant Specification is not being recited in the claims.  The same holds true for the machine learning algorithms disclosed in paragraph [0045] of instant Specification, which also are not presently being recited in the claims.  Given the broadest reasonable interpretation (BRI), since Nongpiur suggests that users are able to program the detectors 408a, 408b,…408g of FIG. 4 to identify certain events of interest, persons of interest and animals of interest, particularly by identifying their sound signatures, Examiner respectfully submits that this reads on the recited limitation of “identify one or more objects of interest in second frames of the video captured by the video camera after the first frames, the one or more objects identified using one or more of video analytics on the second frames and audio analytics on audio of the second frames”.	As for Applicant’s specific argument against Thomas, Examiner respectfully disagrees with the assertion that “video is provided with an existing audio description track, which is evaluated against the video,” and that “No audio description of objects is generated”.  While Thomas may disclose supplementing standard video with an audio description track, nevertheless, at least impliedly, this audio description track must be generated.  Support for this comes directly from col. 10, which explicitly discloses that description track 122 comprises audio content 124, 126, 128, 130, and 132.  In particular, as shown at the rejection above, with reference to FIG. 1, Thomas teaches that audio content 124, 126, 128, and 132 just include silence, while audio content 130 includes the audible audio description.  Importantly, Thomas teaches that audio content 124, 126, 128, 130, and 132 supplement standard audio content of the media asset with the audio descriptions of visual events occurring in the media asset 100.  This suggests that while the media asset includes the standard video and audio content, the system generates the additional audio content 124, 126, 128, 130, and 132 to supplement the standard audio content (See Thomas, FIG. 1, col. 10, ll. 50-57).	Furthermore, in response to Applicant’s arguments against the individual reference to Nongpiur, Examiner respectfully reminds Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the given case, Examiner relies upon Thomas for the specific disclosure pertaining to an audio description “that describes the one or more objects identified in the second frames of the video”.  As indicated at the rejection above, one would be motivated to apply the feature of Thomas to the combination of Thompson-Nongpiur in order to supplement audio descriptions with the events from the recorded audio-video data, thereby assisting viewers searching for significant events within the select segments of the media, as well as making such media available to the visually impaired (See again, Thomas, col. 1, ll. 9-11).	Therefore, Examiner respectfully submits, the combination of Thompson-Nongpiur-Thomas does disclose, teach and/or suggest the claimed limitations as currently recited.  Due to the amendment however, Examiner has updated citations to more accurately reflect claim mappings, and has elaborated on interpretation of claim language, as well application of references to assist the reader in understanding the rejection.
	(B)	Applicant argued on pages 10-11 of Remarks, “Furthermore, neither the combination of Thompson, Nongpiur and Thomas, disclose, or render obvious, the presently claimed ‘selecting, at the portable media streaming device, a portion of the audio summarization data based on a context associated with a receiving terminal of the one or more receiving terminals’.	“For example, as the combination of Thompson, Nongpiur and Thomas, does not disclose ‘after the one or more objects of interest are identified, generating, at the portable media streaming device, audio summarization data corresponding to the one or more objects, the audio summarization data comprising an audio description that describes the one or more objects identified in the second frames of the video’, the combination of Thompson, Nongpiur and Thomas cannot disclose selecting portions of such an audio description” (Recited from page 10 of Remarks).	“Furthermore, while the Office relies solely on Nongpiur for the feature of ‘selecting, at the portable media streaming device, a portion of the audio summarization data based on a context associated with a receiving terminal of the one or more receiving terminals’, Applicant respectfully disagrees.	“Rather, while Nongpiur discloses extracting audio from video or audio recordings, such extraction is NOT “…based on a context associated with a receiving terminal of the one or more receiving terminals” (e.g. the one or more receiving terminals which first frames of the video were transmitted), as presently claimed.	“As described above, the extraction of audio in Nongpiur is based SOLELY on user specified selection and NOT a context of a receiving terminal, for example, of the audio computer to which the tagged audio is transmitted. Furthermore, while the detectors of Nongpiur may be ‘trained by a user to recognize sounds that are specific to a specific person, apparatus or environment’ such recognition is still NOT based on a context of a receiving terminal, as presently claimed” (Recited from pages 10-11 of Remarks).
	As to point (B), Examiner respectfully disagrees.  As noted in the Examiner-Initiated Interview Summary mailed 03/03/2021, Applicant appears to argue against features which are not claimed.  That is, the features upon which Applicant relies (i.e., “selecting…a portion of the audio summarization data based on a context of the receiving terminal”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	Examiner wishes to emphasize to Applicant that the limitation in question actually recites, “selecting…a portion of the audio summarization data based on a context associated with the receiving terminal” (emphasis added), which is different from “selecting…a portion of the audio summarization data based on a context of the receiving terminal”.  Specifically, as noted in the Examiner-Initiated Interview Summary mailed 03/03/2021, the claims are completely silent with regard to how the context is “associated” with the receiving terminal(s), and while paragraphs [0076]-[0079] of instant Specification do describe exemplary embodiments that include identifiers of specific contexts for the receiving terminals of specific individuals (e.g., “police Officer,” “paramedic,” etc.), such that given contexts are used to filter out irrelevant summarization data, nevertheless, this subject matter is completely missing from the claim language.  Thus, given the BRI, Examiner is able to map the “selecting” limitation to the contextual information disclosed in Nongpiur, as the sound signatures are selected by the user of user device 114.  Finally, if the limitation of “selecting…a portion of the audio summarization data based on a context of the receiving terminal” is a critical feature of the invention, then it should be present in the claim language.	Therefore, Examiner respectfully submits, the combination of Thompson-Nongpiur-Thomas does disclose, teach and/or suggest, the presently claimed “selecting, at the portable media streaming device, a portion of the audio summarization data based on a context associated with a receiving terminal of the one or more receiving terminals”.  Due to Applicant’s argument however, Examiner has elaborated on claim interpretation and has expanded on application of references to assist the reader in understanding the rejection.
Conclusion
13.	Applicant’s arguments, as well as request for reconsideration, filed February 17, 2021, have been fully considered, but they are not deemed to be persuasive.
14.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, in same field of Applicant’s endeavor, Stone et al. (USPGPUB 2014/0063237 A1) discloses a system and method for anonymous object identifier generation and usage for tracking.  A particular embodiment includes obtaining a frame from one of a plurality of data streams received from a plurality of sensor arrays deployed at a monitored venue, isolating a region surrounding an object of interest in the frame, performing feature extraction on the object of interest in the region, identifying patterns from the extracted features, normalizing the extracted features based on the identified patterns, quantifying each normalized feature and generating an object data set, and generating an anonymous object identifier from the object data set (See Stone, Abstract).
15.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441